KINARD, J., dissenting. The majority correctly states that in determining whether an employee is performing employment services, we examine whether the employee was carrying out the employer’s purpose or advancing the employer’s interest, directly or indirectly. Texarkana Sch. Dist. v. Conner, 373 Ark. 372, 284 S.W.3d 57 (2008). Further, it correctly states the standard of review, which is that we view the evidence and all reasonable inferences deducible therefrom in the light most favorable to the Commission’s findings, and we affirm if the decision is supported by substantial evidence. Id. But then, rather than determining whether substantial evidence supports the Commission’s finding that Ronna Woods was carrying out the employer’s purpose or advancing the employer’s interest, directly or indirectly, the majority disregards the Commission’s findings and makes its own. The administrative law judge (ALJ) found that appellant’s employees were required to attend the in-service meetings. An employee was required to clock in, attend the meeting, pick up a paycheck, and clock out. Employees could not pick up a paycheck until the [ smeeting was over. Once an employee received a check, the employee was required to clock out, at which time the employee was free to leave the facility. On the day of the injury, Woods clocked in, and the meeting was conducted in the dining room of appellant’s facility. Employees were told to complete a form for their flu shot and present it when getting a paycheck. At the conclusion of the meeting, a line formed as employees proceeded to complete the flu forms and pick up their paychecks. Several employees, including Woods, stepped just outside the dining room, waiting for the line to thin. Once outside, Woods lit a cigarette and began smoking, but after two to three minutes, she decided to go back in because it was cold. Woods was throwing away a piece of gum and returning inside when she fell and broke her arm. The ALJ noted that Woods’s attendance at the meeting was mandatory and she could not clock out until she picked up her paycheck. He further concluded that appellant “benefitted from its employees attending” the meeting “in that it was able to distribute information and training to the employees as well as issue payroll checks.” Further, appellant “was able to obtain completed forms for the employees receiving flu shots.” In ruling that Woods was performing employment services, the ALJ found that Woods was “in the process of returning to the dining room, after having taken a cigarette break, while waiting for the line of employees, which had formed to complete documents and receive paychecks, to thin.” He also found that Woods had “not received her paycheck nor had she clocked out at the time of her accidental injury.” The ALJ further found that Woods | ¡“had complete[d] her smoke break and was returning to pick up her paycheck at the mandatory meeting at the time of her accident.” The ALJ concluded that Woods was performing employment services, and the Commission adopted the ALJ’s decision. Substantial evidence supports the Commission’s decision. As required by her employer, Woods was waiting for her paycheck and to hand in forms. As specifically found by the ALJ, appellant, a nursing home with elderly residents, benefited from its employees attending the meeting in that it was able to distribute information and training to the employees, issue payroll checks, and obtain the completed flu shot forms. Woods could not clock out until she received her paycheck. Thus, the benefit to her employer of Woods remaining on the premises could end only after Woods had received her paycheck, completed forms for a flu shot, and clocked out. Moreover, there is no finding that Woods was being dilatory during this two-minute interval; as found by the ALJ, Woods was instead waiting for the line to thin. She was two feet away from the dining room when the injury occurred, and according to Woods, the room was filled with in excess of two hundred people. As she had not received her paycheck, her presence, as found by the ALJ, was benefiting her employer. Thus, the Commission’s conclusion that Woods was performing employment services was supported by substantial evidence, and we should affirm. When the Arkansas Supreme Court holds that an employee is performing employment services, the same fact pattern emerges: the employee is doing something personal in nature, such as taking a break, but also at the same time advancing the employer’s interests, directly | inor indirectly. See Texarkana Sch. Dist. v. Conner, 373 Ark. 372, 284 S.W.3d 57 (2008); Kimbell v. Association of Rehab Indus., 366 Ark. 297, 235 S.W.3d 499 (2006); Wallace v. West Fraser South, Inc., 365 Ark. 68, 72, 225 S.W.3d 361, 365 (2006); White v. Georgia-Pacific Corp., 339 Ark. 474, 6 S.W.3d 98 (1999). The facts of this case do not run contrary to this line of cases. Granted, Woods stepped just outside of the dining room to smoke, but she was advancing her employer’s interest by remaining on the premises, still on the clock, unable to leave, waiting for the line to thin, to hand in the requisite forms to obtain a flu shot (certainly to the benefit of this elder-care facility) and receive a paycheck. The flaw in the majority’s analysis is that it disregards and ignores the Commission’s conclusion that Woods was advancing her employer’s interest. The majority even goes so far as to rely on the testimony of a coworker of Woods to support its reversal. In doing so, the majority is not considering the evidence in the light most favorable to the Commission’s decision. Clearly, there is substantial evidence to support the Commission’s decision. Thus, I respectfully dissent. HART, ROBBINS, and BAKER, JJ., join.